186 U.S. 177 (1902)
GALLAWAY
v.
FORT WORTH BANK.
Supreme Court of United States.
Submitted May 19, 1902.
Decided June 2, 1902.
MOTION TO SUE OUT WRIT OF ERROR, WITHOUT GIVING BOND REQUIRED BY LAW.
Mr. A. Gallaway in propria persona.
No appearance opposing.
THE CHIEF JUSTICE. This is an application for leave to prosecute a writ of error to a state court, without giving security *178 as required by section 1000 of the Revised Statutes, under an act of Congress of July 20, 1892. 27 Stat. 252.
The motion must be denied. Our ruling has uniformly been, and has been enforced in repeated instances that that act has no application to proceedings in this court.
Motion denied.